ON MOTION TO CONSOLIDATE APPEALS.
The affairs of the G.A. Wilson Banking Company were being liquidated through the state banking department in the chancery court of Sunflower county. G.A. Wilson, organizer of the bank, was dead. His children, who were his sole heirs, owned the larger part of the stock of the bank. The superintendent of banks recovered a decree against them under the double liability statute in the sum of two hundred twenty-five thousand dollars. By authority of the chancery court in which the receivership was pending, the Wilson heirs gave their notes for the amount of the decree secured by a trust agreement. Among other things this agreement provided for the transfer of one thousand five hundred seventeen and one-half shares of Greenwood Compress  Storage Company stock by the executors of Wilson's will and his heirs as collateral security for the payment of the notes. This transfer was made. Wilson's estate was being administered in the chancery court of Leflore county by the executors of his will. Fifty thousand dollars was paid on the notes. The superintendent of banks sold and transferred these notes to appellants.
Soon thereafter Wilson's executors and heirs brought appellants into court by a petition setting up, in substance, *Page 775 
that since the indebtedness had been reduced fifty thousand dollars it was oversecured, and asked the return of part of the collateral held for its security. There was a hearing, resulting in a decree directing appellants to return to Wilson's executors and heirs six hundred fifteen shares of the Greenwood Compress 
Storage Company stock. This decree was entered on December 27, 1934. Appellants, conceiving that the decree was interlocutory and not final, prayed for an appeal therefrom in open court, which was denied by the chancellor upon the ground that it was a final decree. On January 3, 1935, appellants appealed from the decree giving a cost bond alone. Appellants, however, being still of the opinion that the decree was not final but interlocutory, on the 8th day of January, 1935, applied to and obtained from one of the judges of the Supreme Court an appeal therefrom with supersedeas bond in the sum of two hundred one thousand dollars, which bond was executed and approved on January 12, 1935. Before the time of the rendition of the decree and the approval of the supersedeas bond the appellants were forced to turn over the six hundred fifteen shares of stock to Wilson's executors and heirs. After this was done the Greenwood Compress  Storage Company, which was owned and controlled by the Wilsons, issued preferred stock.
The cause is for hearing now in this court on motion of appellants that the two appeals be consolidated and heard on the merits as one appeal, and that the appeal bond with supersedeas apply to both appeals, and that pending the appeal an order be made that the six hundred fifteen shares of stock, along with the preferred stock which belongs to it, be returned to appellants to be held until the final determination of the cause. The right of appeal from a final decree is absolute; no order of the court is necessary for that purpose. Section 13, Code 1930. Section 14 of the Code provides, among other things, that the chancellor in term time or in vacation *Page 776 
may, in his sound discretion, grant an appeal from an interlocutory order or decree requiring the possession of property to be changed, the appeal to be applied for and bond given within thirty days, and the chancellor shall determine whether the appeal shall operate as a supersedeas, but if appeal is refused by the chancellor it may, nevertheless, be allowed by a judge of the Supreme Court.
So far as liability on the supersedeas bond is concerned, we think it wholly immaterial whether the decree appealed from is a final or an interlocutory decree. The two appeal bonds, one without and one with supersedeas, are appeals from the same decree. The supersedeas bond operated to supersede the decree without any regard for whether it was final or interlocutory. Therefore, the appellants' motion in which the surety on the supersedeas bond joins is sustained, and the two appeals are consolidated, and the six hundred fifteen shares of stock with the preferred stock that goes with it is ordered returned by appellees to appellants, subject to the control of the chancery court by future decree.
Motion to consolidate sustained.